CHRISTLEY, P.J.,
concurring.
I concur in judgment only as I agree that a hearing is needed. It is the purpose of the hearing about which I disagree. The hearing should be an opportunity for the appellant and appellee to give testimony and evidence as to the effect on the needs of the minor of the exchange of equity for future support. The hearing could also provide a forum to determine the amount of the equitable arrearages.
Having heard evidence, the judge can then properly determine if that portion of the separation agreement needs to be replaced by a court order or not.